UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 OMAR KHADR,

        Petitioner,
                v.                                    Civil Action No. 04-1136 (JDB)
 BARACK H. OBAMA, et al.,
                                                      Misc. No. 08-0442 (TFH)
        Respondents.



                                             ORDER

       Before the Court are [297] Khadr's motion for leave to file a second amended habeas

petition and [305] Khadr's motion to lift the stay in this case. Upon consideration of these

motions, the parties' several memoranda, and the entire record herein, and for the reasons stated

in the Memorandum Opinion issued on this date, it is hereby

       ORDERED that Khadr's motion for leave to file a second amended habeas petition is

GRANTED; and it is further

       ORDERED that his motion to lift the stay is DENIED.

       SO ORDERED.

                                                             /s/ John D. Bates
                                                             JOHN D. BATES
                                                        United States District Judge
Dated: July 20, 2010